DAVIS, Judge
(concurring and concurring in result only):
¶ 30 I concur in the majority's analysis and conclusion as to Part I. However, I concur only in the result as to Part II because I do not think criminal cases relating to competency are applicable in this context and because I disagree with the majority's standing analysis.
¶ 31 I agree with the majority that we need not reach Mother's due process argument in light of the fact that psychological testing and the juvenile court's own observations indicated that Mother was competent. However, I disagree with the majority's insinuation that the criminal standard, which requires a stay of the proceedings if a defendant is found to be incompetent, could potentially apply to a parental termination proceeding. While the general issue of whether Utah's juvenile procedures comply with constitutional due process requirements may be left for another day, I do not believe that the due process required in a parental termination proceeding is equal to that afforded criminal defendants.4
1 32 Although I recognize the jurisdictional implications of standing, I believe it is inappropriate in most cases to address an issue raised by nome of the parties on appeal. Also, even if it were appropriate in this civil proceeding to rely on a criminal case to analyze standing to seek a separate competency determination, it is fundamentally illogical to require a determination of incompetence in order to establish standing to seek a determination of incompetence. Accordingly, I am untroubled by Mother's raising the issue both in the juvenile court and on appeal.

. This point is aptly illustrated by the majority's analysis of Mother's statutory rights. See supra ¶ 11-12.